DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15-17, 19, 26, and 28-31 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to anticipate or make obvious a system that varies the emitted wavelength of an electromagnetic radiation signal in sync with the deflection angle of a mirror, such that the minimum wavelength occurs at the minimum deflection angle while the maximum wavelength occurs at the maximum deflection angle.  Particular pieces of prior art cited both below and in the previous action may teach some of these limitations, but none in a way that would fully anticipate the subject matter or render the subject matter obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Puente et al. (US 20170357004 A1): Teaches a laser scanning system that alters the emitting beams wavelength while scanning. However, it fails to teach the change in wavelength being synchronized to the mirror motion, with a minimum and maximum wavelength occurring at the farthest positions of the mirror scanning device.
Miyagaki (JP 2015180855 A): Teaches a system that synchronizes the frequency modulation of a laser emitter with its deflection. However, it fails to specifically teach a minimum and maximum wavelength occurring at the farthest positions of a mirror scanning device.
Flowers (GB 2300325 A): Teaches a system that uses different emitted radio frequencies, in sync with the deflection angle of the emitted signal. However, it fails to specifically teach a minimum and maximum wavelength occurring at the farthest positions of a mirror scanning device.
Nater et al. (EP 0390969 A2): Teaches a system that alters a lasers wavelength based on a mirrors position. However, it fails to specifically teach this mirror being a scanning mirror or the minimum and maximum wavelength occurring at the farthest positions of a mirror scanning device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN RICHARD HEBERT/Examiner, Art Unit 3645                                                                                                                                                                                                        
	
/YUQING XIAO/               Supervisory Patent Examiner, Art Unit 3645